Case: 1:20-mj-04215-JDG Doc #: 21 Filed: 05/27/21 1 of 1. PageID #: 81



                                                        FILED
                                                         8:28 am May 27 2021
                                                        ClerkU.S.DistrictCourt
                                                        NorthernDistrictofOhio
                                                        Cleveland




                                   s/Jonathan D. Greenberg 5/27/2021
